76 N.J. 522 (1978)
388 A.2d 626
RIVERLAND CONSTRUCTION COMPANY, A NEW JERSEY CORPORATION, PLAINTIFF-APPELLANT,
v.
LOMBARDO CONTRACTING COMPANY, INC., A CORPORATION, DEFENDANT-RESPONDENT, AND TOWNSHIP OF BRIDGEWATER, A MUNICIPAL BODY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued May 22, 1978.
Decided June 15, 1978.
Mr. Richard M. Salsburg argued the cause for appellant.
Mr. Richard K. Rosenberg argued the cause for respondent Lombardo Contracting Co., Inc. (Messrs. Rosenberg and Waldman, attorneys).
*523 Mr. Andrew R. Jacobs argued the cause for respondent Bridgewater Township (Messrs. Lanigan, O'Connell and Hirsh, attorneys).
PER CURIAM.
The judgment is affirmed substantially for the reasons expressed in the opinion of the Appellate Division.
For affirmance  Chief Justice HUGHES and Justices MOUNTAIN, SULLIVAN, PASHMAN, CLIFFORD, SCHREIBER and HANDLER  7.
For reversal  None.